TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 26, 2013



                                      NO. 03-12-00581-CR


                               Shaurisha Jenell Steele, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment revoking Steele’s community supervision: IT IS ORDERED, ADJUDGED AND

DECREED by the Court that the trial court’s judgment revoking Steele’s community

supervision is in all things affirmed; and it appearing that the appellant is indigent and unable to

pay costs, that no adjudication as to costs is made; and that this decision be certified below

for observance.